Order modified by inserting a provision that, except as to the costs therein granted, said order shall not be effective if the plaintiff, within thirty days after service of a certified copy hereof, serves the summons or begins the service thereof by publication on all the defendants, and as so modified unanimously affirmed, with costs aga'nst the appellant, and the judgment entered on said order is, including the costs therein specified, modified in the same manner, and as so modified unanimously affirmed, without costs.